In an action pursuant to Insurance Law § 5106, the defendant appeals from so much of an order of the Supreme Court, Nassau County (Phelan, J.), dated September 10, 2002, as denied its cross motion to vacate a judgment entered January 23, 2002, upon its default in appearing or answering the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly denied the defendant’s cross motion to vacate the judgment entered upon its failure to appear or answer because it did not provide a reasonable excuse for failing to timely answer the complaint and it exhibited a pattern of neglect subsequent to the entry of the default judgment (see Hospital for Joint Diseases v Kemper Ins. Co., 306 AD2d 437 [2003]; Incorporated Vil. of Hempstead v Jablonsky, 283 AD2d 553 [2001]). Altman, J.P., Krausman, Crane and Cozier, JJ., concur.